Case 2:19-cv-00042-HYJ-MV ECF No. 128, PageID.784 Filed 05/07/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

DAVID PEPIN,

                Plaintiff,
                                                                        Case No. 2:19-cv-00042
v.
                                                                     Honorable Hala Y. Jarbou
     WISCONSIN CENTRAL LTD, d/b/a CN,                        Magistrate Judge Maarten Vermaat

            Defendant.
_____________________________________________________________________________

 Arvin J. Pearlman (P18743)                                       Mary C. O’Donnell (P33479)
 Benjamin J. Wilensky (P75302)                                      WISE CARTER CHILD &
 SOMMERS SCHWARTZ, P.C.                                                     CARAWAY, P.A.
 One Towne Square, 17th Floor                                              28 W. Adams Ave.
 Southfield, MI 48076                                            Grand Park Centre, Suite 1700
 (248) 355-0300                                                             Detroit, MI 48226
 apearlman@sommerspc.com                                                      (313) 552-3534
 bwilensky@sommerspc.com                                                mco@wisecareter.com

 David L. Blunt                                                          Charles H. Russell III
 BLUNT SLOCOMB, LTD.                                                WISE CARTER CHILD &
 P.O. Box 373                                                               CARAWAY, P.A.
 Edwardsville, IL 62025                                                401 East Capitol Street
 dlb@bluntlaw.com                                                 Heritage Building, Suite 600
                                                                           Jackson, MS 39201
 Attorneys for Plaintiff                                      (601) 968-5580 / (601) 968-5593
                                                                          chr@wisecarter.com

                                                                       Attorneys for Defendant


                          DEFENDANT’S RESPONSE TO
                MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFF


         Wisconsin Central, Ltd. (“WCL”), through counsel, for its Response to Motion to

Withdraw as Counsel for Plaintiff (ECF No. 123) states as follows:
Case 2:19-cv-00042-HYJ-MV ECF No. 128, PageID.785 Filed 05/07/21 Page 2 of 3




       WCL takes no position on the Motion to Withdraw as Counsel for Plaintiff (“motion to

withdraw”). However, it does request that, if the Court is inclined to grant the motion to

withdraw, its Order contain protocols for post-withdrawal proceedings. Specifically, WCL

requests that the Order require that new counsel for plaintiff file an Appearance within thirty (30)

days of the entry of the Order permitting withdrawal or, in the alternative, that plaintiff inform

the Court in writing that he intends to proceed without representation of counsel, also within

thirty (30) days; and, in the event that neither an Appearance by new counsel or a statement of

proceeding without representative of counsel is filed within 30 (30) days, that this case be

dismissed with prejudice without further hearing or further filings. A copy of a proposed Order

is attached.

          Given the brevity of this limited Response, Wisconsin Central Ltd. requests to be

excused from the requirement of filing an accompanying Brief.

          WHEREFORE, for the above reasons, Wisconsin Central Ltd. requests that if this

Court permits withdrawal of counsel for plaintiff, that it enter the attached Order.

                                               Respectfully admitted,

                                              WISCONSIN CENTRAL LTD, d/b/a CN


                                      BY:     /s/ Charles H. Russell, III
                                              CHARLES H. RUSSELL III, ESQ. (PHV)
OF COUNSEL:

CHARLES H. RUSSELL III, ESQ. (PHV)
WISE CARTER CHILD & CARAWAY, P.A.
401 East Capitol Street, Suite 600
Jackson, MS 39201
(601) 968-5500
chr@wisecarter.com




                                                 2
Case 2:19-cv-00042-HYJ-MV ECF No. 128, PageID.786 Filed 05/07/21 Page 3 of 3




Mary C. O’Donnell (P33479)
WISE CARTER CHILD & CARAWAY, P.A.
28 W. Adams Avenue
Grand Park Centre, Suite 1700
Detroit, Michigan 48226
(313) 552-3534
mco@wisecareter.com



                                 CERTIFICATE OF SERVICE

       I, Charles H. Russell III, one of the attorneys for Defendant Wisconsin Central LTD,

d/b/a CN, hereby certifies that I have this date caused to be electronically mailed, a true and

correct copy of the above and foregoing the Defendant’s Response To Motion To Withdraw As

Counsel For Plaintiff to the following:

               Arvin J. Pearlman (P18743)                       David L. Blunt
               Benjamin J. Wilensky (P75302)                    BLUNT SLOCOMB, LTD.
               SOMMERS SCHWARTZ, P.C.                           P. O. Box 373
               One Towne Square, 17th Floor                     Edwardsville, IL 62025-0373
               Southfield, MI 48076                             dlb@bluntlaw.com
               (248) 355-0300
               apearlman@sommerspc.com

                                      Attorneys for Plaintiff

       The statement above is true to the best of my knowledge and information.

       Dated this the 7th day of May, 2021.

                                              /s/ Charles H. Russell, III
                                              CHARLES H. RUSSELL III, ESQ. (PHV)




                                                 3
